DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to the amendment filed October 22, 2020.  
Claims 21, 23, 24, 25, 31, 32, 34, 35 and 36 have been amended. Claims 1-20, 29, 33 and 39 have been canceled. 
Claims 21-28, 30-32 and 34-38 and 40-42 are pending and have been examined.
In view of the claim amendments, the previous Section 112 rejections are withdrawn as moot.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-24, 28, 30-32, 34-35 and 40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Toda Masako, JPH10234417 (hereafter TM) published September 8, 1998 and discussed with reference to the attached machine translation thereof.  

Regarding claims 21, 23 and 24, TM discloses a plate for an article of footwear having an upper (Figs. 1-4 illustrates an insole, generally 11, for a shoe S (paras [0001] and [0010]-[0012]), the shoe being a pump illustrated with an upper in Fig. 4 or may also be a sneaker or business shoe for men (para [0022]); a “plate” of TM is understood as being either a discrete upper covering material 21 best illustrated in Figs. 2 and 3 and discussed at para [0011]) or, it may be the combination of a core 12, upper coating material 21 and lower coating material 25 when the insole 11 is an integrated or molded structure made using a synthetic resin material  (para [0021])).  
The plate includes:
a forefoot region (Figs. 1 and 2 at cross-section B-B (para [0010])); 
a heel region (Figs. 1 and 2 at cross-section D-D (para [0010]));
a central axis extending along a direction from the forefoot region to the heel region (Figs. 1, 2 and 3 at cross-section E-E (para [0010]));
 an arch region disposed between the forefoot region and the heel region (Figs. 1 and 2 at cross-section C-C (para [0010])).

Regarding the claim 21 limitation that the forefoot region includes a convex surface facing the upper, the convex surface having a curvature formed about the central axis and from a first end adjacent to a medial edge of the plate to a second end adjacent to a lateral edge of the plate, TM discloses its forefoot region at cross-section B-B includes a bulging portion 18 “having a substantially elliptical dome shape” (Figs. 1-3 and paras [0017] and [0026]), the plate 21 at the bulging portion 18 (i.e., convex surface) faces towards the upper when affixed to shoe S (see Fig. 4) and extends from near a medial edge to near a lateral edge of the insole 11 (Fig. 2), with both Figs. 1 and 2 illustrating the convex surface substantially evenly formed on either side of the cross-section E-E that designates a central axis.   
Regarding the convex surface width of being greater than 50% (claim 21), at least 60% (claim 23) or at least 70% (claim 24) of a width of the plate in the forefoot region, TM at Fig. 2 illustrates the convex surface of plate or plate portion 21 of the bulge 18 as being at least 70% or more at Fig. 2.  Please see an enlarged view of the relevant portion of Fig. 2 below:


    PNG
    media_image1.png
    230
    412
    media_image1.png
    Greyscale




Regarding claim 22, in the embodiment of TM which includes a separate covering 21 discussed in claim 21 above, such covering has an opposite surface adjacent the core 12 that is a concave surface.
  
Regarding claim 28, see Fig. 2 illustrating cross-section E-E and the bulge 18 (convex surface) extending into and overlapping the portion 16 of the core, such portion 16 illustrated in Fig. 1 as being in an arch region (cross-section C-C), the term region understood as an area that does not have fixed boundaries.   
	
	Regarding claim 30, see TM Fig. 4 and discussion of the shoe S at the rejection of claim 21 above.  

Regarding claims 31, 34 and 35, TM discloses a plate for an article of footwear having an upper (Figs. 1-4 illustrates an insole, generally 11, for a shoe S (paras [0001] and [0010]-[0012]), the shoe being a pump illustrated with an upper in Fig. 4 or may also be a sneaker or business shoe for men (para [0022]); a “plate” of TM is understood as being either a discrete upper covering material 21 best illustrated in Figs. 2 and 3 and discussed at para [0011]) or, it may be the combination of a core 12, upper coating material 21 and lower coating material 25 when the insole 11 is an integrated or molded structure made using a synthetic resin material  (para [0021])).  
The plate includes:
a forefoot region (Figs. 1 and 2 at cross-section B-B (para [0010])); 
a heel region (Figs. 1 and 2 at cross-section D-D (para [0010]));
an arch region disposed between the forefoot region and the heel region (Figs. 1 and 2 at cross-section C-C (para [0010])).

Regarding the claim 31 limitation that the forefoot region includes a first width extending from a medial edge of the plate to a lateral edge of the plate and including a convex surface curving from a first end disposed adjacent to the medial edge of the plate to a second end disposed adjacent to the lateral edge of the plate, TM discloses its forefoot region at cross-section B-B includes a bulging portion 18 “having a substantially elliptical dome shape” (Figs. 1-3 and para [0017]), the cover layer 21 located along an entire width (i.e., from medial end to lateral end) of the plate that includes the bulging portion 18 (i.e., convex surface).   
Regarding the convex surface having a second width greater than 50% (claim 31), at least 60% (claim 34) or at least 70% (claim 35) of the first width, TM at Fig. 2 illustrates the convex surface of plate or plate portion 21 of the bulge 18 as being at least 70% or more at Fig. 2.  Please see an enlarged view of the relevant portion of Fig. 2 below:


    PNG
    media_image1.png
    230
    412
    media_image1.png
    Greyscale

Regarding claim 32, see the discussion at the rejection of claim 31 above and the relevant portion of Fig. 2 illustrated therein.  Also, by defining the bulge 18 as being a substantially elliptical dome shape at para [0017], a “continuous arc” is disclosed. 

Regarding claim 40, see TM Fig. 4 and discussion of the shoe S at the rejection of claim 31 above.  


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 25-27, 36-38 and 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TM as applied to respective claims 21 and 31 and further in view of Gilkerson, US 3,601,908.

Regarding claims 25-27, 36-38 and 41-42, TM is silent as to including first and second ribs located in the arch region, spaced from medial and lateral edges of the plate and having an associated groove and depression.  It is noted that TM teaches its arch region includes a central thick-walled portion that cooperates with other portions of the sole so that the sole is in close contact with the foot (para [0008]), providing for smooth movement for walking in a well-balanced manner while supporting the weak part of the skeleton of the foot (para [0029]).
Gilkerson teaches an insole (i.e., plate) for an article of footwear for use with shoes having different heights of heels (Abstract; see insole 10 illustrated at Figs. 1-8).  The plate of Gilkerson includes forefoot, heel and arch regions (col. 1, line 48 to col. 2, line 15).  At Figs. 2 and 6 Gilkerson teaches a thicker central area 14 extending into the arch area of the insole 10 that is separated by an elongate recess 16  (i.e., groove) extending in a direction toward the upper with first and second ribs located on either side of the groove.  The ribs extend along the longitudinal axis (i.e., central axis).  With reference to Fig. 6, the plate portion 26 at the arch area forms not only the elongate recess 16 (i.e., groove) with ribs on either side but also first and second depressions facing the upper.  Also with reference to Fig. 6, the ribs are spaced apart from respective medial and lateral edges of the plate portion 26.  Gilkerson teaches its elongate recess 16 is for receiving a support shank so that the sole may have the proper curvature for the particular height of heel to be applied (col. 2, lines 3-9).  As noted in the rejection of claims 21 and 31 above, TM is not only directed to the high heeled shoe or pump illustrated in Fig. 4, but also to sneakers and men’s business shoes (para [0022] of TM).  Further, a focus of TM is providing a central thick-walled portion that cooperates with other portions of the sole so that the sole is in close contact with the foot.
It would have been obvious to one of ordinary skill in the art at the time of making the invention to modify the thick arch portion of the sole plate of TM to include the groove (and associated ribs and depressions) of Gilkerson for the advantage taught in Gilkerson of providing a recess for receiving a support shank adapted for the particular height of heel of the shoe, addressing the problem discussed in TM of providing a sole that is in close contact with the foot thus improving smooth movement for walking in a well-balanced manner.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Grisoni, et al., US 6,915,598 (see Fig. 1, insole plate 10 forefoot region convex surface 12a).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746                                                                                                                                                                                                        
/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748